                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                         4:17-CR-3123

vs.                                            MEMORANDUM AND ORDER

ISRAEL ELIAS HOLMES,

                    Defendant.


      This matter is before the Court on the defendant's motion for "correction
of sentence" (filing 168). But the sentence imposed on the defendant was not
erroneous, and his motion will be denied.
      The defendant was implicated in a string of bank robberies in the
Lincoln, Nebraska area between March and October 2017. See filing 1. He was
indicted along with several coconspirators on one count of conspiracy to commit
bank robbery, along with a single count of bank robbery relating to the robbery
of Lincoln Federal Savings on October 3, 2017. Filing 1 at 3-4. Pursuant to a
plea agreement, he pleaded guilty to the conspiracy charge, and the separate
count of robbery was dismissed. Filing 80 at 1. But under the plea agreement,
the Lincoln Federal Savings robbery was still relevant conduct that could be
considered at sentencing. See filing 80 at 2-4, 7.
      Accordingly, at sentencing, the Court considered all of the bank robberies
the defendant participated in, including the robbery of Lincoln Federal
Savings. Essentially, the Court recited the 5 robberies in which the defendant
was involved, and—relying on the 18 U.S.C. § 3553(a) factors—added 2 years
for each robbery, resulting in a 120-month within-Guidelines sentence. See
filing 141 at 2; filing 142 at 1.
      The defendant's motion for "correction of sentence" rests on the
assumption that the Court erred in considering the Lincoln Federal Savings
robbery in imposing sentence, because the charge based on that robbery was
dismissed pursuant to the plea agreement. See filing 168. But the defendant
was not sentenced to imprisonment on that charge—rather, the Court
considered that conduct when determining the appropriate sentence for the
conspiracy to which the defendant pleaded guilty. And that, the Court had the
right to do. See United States v. Thomas, 760 F.3d 879, 889 (8th Cir. 2014)
(sentencing court may consider charged, uncharged, dismissed, and acquitted
conduct as relevant conduct).
      So, the Court did not err. But even if it had, the Court would lack
jurisdiction to correct it, because the Court may correct an erroneous sentence
only within 14 days after sentencing. Fed. R. Crim. P. 35(a); see United States
v. Holm, 877 F.2d 677, 678 (8th Cir. 1989) (limitation period of Rule 35(a) is
jurisdictional). Nor is this a clerical error within the meaning of Fed. R. Crim.
P. 36. See United States v. Yakle, 463 F.3d 810, 811 (8th Cir. 2006).
      In short, it's too late to correct any error in the sentence here—but there
was no error, because the Court imposed a lawful and appropriate sentence.


      IT IS ORDERED that the defendant's motion for "correction of
      sentence" (filing 168) is denied.


      Dated this 16th day of January, 2019.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge


                                      -2-
